Consolidated actions — by plaintiff wife to recover damages for personal injuries suffered when she slipped and fell on a public sidewalk, and by her husband for expenses and loss of services. The alleged cause of the fall was an icy condition created by the discharge upon the sidewalk of water from a defective leader pipe on the adjacent property of defendant. Order setting aside the verdict of a jury in favor of defendant and directing a new trial on the ground that the verdict is against the weight of the credible evidence, and because of errors in the charge of the court, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Cars-well, Adel, Sneed and Wenzel, JJ.